In an action for partition, plaintiff appeals from an order of the Supreme Court, Suffolk County, entered June 4, 1971, which granted defendant’s motion for summary judgment dismissing the complaint. Order affirmed, without costs, and with leave to plaintiff to move, within a reasonable time, for modification of the judgment of divorce so as to grant him the right to institute an action for partition and with further leave to plaintiff, if such right be granted, to move at Special Term, within a reasonable time, to vacate the order under review and for permission to serve a supplemental complaint in this action (see Ripp v. Ripp, 38 A D 2d 65). Hopkins, Acting P. J., Shapiro, Gulotta, Christ and Benjamin JJ., concur.